
	
		II
		112th CONGRESS
		2d Session
		S. 2325
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Nelson of Florida
			 (for himself, Mrs. Boxer, and
			 Mr. Kirk) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To authorize further assistance to Israel for the Iron
		  Dome anti-missile defense system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iron Dome Support
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The State of
			 Israel remains vulnerable to attack from missiles, rockets, and mortar shells
			 fired at Israeli civilian targets by militants from the foreign terrorist
			 organization Hamas on its southern border and by the foreign terrorist
			 organization Hezbollah on its northern border. Past attacks have killed,
			 wounded, or inflicted psychological trauma on countless Israeli
			 citizens.
			(2)The United States
			 Government remains committed to ensuring the Government of Israel's qualitative
			 military edge, including maintaining its advantage over non-state actors such
			 as Hezbollah and Hamas who possess increasingly sophisticated and powerful
			 weapons as a result of support from Iran, Syria, and other state actors.
			(3)The Israeli
			 Defense Forces recently reported that the Iron Dome anti-missile defense system
			 has achieved a success rate of more than 90 percent, intercepting rockets bound
			 for residential neighborhoods, busy road junctions, shopping centers, and
			 crowded streets in southern Israel.
			(4)The high success
			 rate of the Iron Dome anti-missile defense system has helped avert significant
			 Israeli casualties.
			(5)The United States
			 can help to advance its own vital national security interests and the cause of
			 peace and stability in the Middle East by supporting Israel's ability to defend
			 itself against missiles, rockets, and other threats.
			(6)In 2010,
			 President Barack Obama requested funds to help the State of Israel procure and
			 maintain Iron Dome missile batteries. Congress then provided funding for the
			 purchase of up to 10 Iron Dome systems.
			(7)The Government of
			 Israel currently has three operational Iron Dome batteries deployed in the
			 field, which are insufficient to protect all of the territory of Israel.
			3.Authorization of
			 assistance to israel for Iron Dome anti-missile defense systemThe President, acting through the Secretary
			 of Defense and the Secretary of State, is authorized to provide assistance for
			 the procurement, maintenance, and sustainment of the Iron Dome anti-missile
			 defense system for purposes of intercepting short-range missiles launched
			 against Israel.
		
